 TOMAR PRODUCTS, INC.57Tomar Products,Inc.andDistrict 6, International AssociationofMachinists,AFL-CIO.Case No. 3-CA-3388.February 16,1965DECISION AND ORDEROn October 7, 1964, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.Thereafter, the General Counsel and Respondent filed exceptions tothe Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, TomarProducts, Inc., Rochester, New York, its officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed onFebruary25 andApril 7, 1964,respectively,by District 6, International Association of Machinists,AFL-CIO (hereincalled the Union),a complaint,dated April 17, 1964, wasduly issued.As amended atthe hearing,the complaint alleges that Respondent,Tomar Products,Inc. (hereincalled the Company)has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and Section 2(6) and(7) of the National LaborRelations Act, as amended,herein calledthe Act: (1) by discharging four employeeson February 18, 1964, for having engaged in a concerted walkout orstrike, (2) byfailing and refusing to reinstate said four employees and three additional employeessince February 19, 1964, because of their participation in a concerted walkout orstrike, and(3) by threatening employees with discharge for having engaged in con-certed activity for their mutual aid and protection.Respondent, in its answer to thecomplaint,denied that it had engaged in the alleged unfair labor practices.A bearingin this proceeding was held beforeTrialExaminer Herbert Silberman at Rochester,151 NLRB No. 18. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York, on various days between June 10 and 15, 1964.1 Oral argument at theclose of the hearing was waived by the parties.Briefs were duly filed with me byGeneral Counsel and by Respondent.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent,a New Yorkcorporation,operates a plant in Rochester,New York,where it is engaged in the manufacture,sale, and distributionof utilitybuildings, lawnsweepers,handcarts,and related products.During the past year,in the course andconduct of its business operations,Respondent purchased and received at its plant inRochester,New York, materials valued in excess of $50,000 which had been shipped toitdirectly from points outside said State, and during the same period,Respondentsold and shipped from its NewYork plantdirectly to points outside said State finishedproducts valued in excess of $50,000Respondent admits,and I find, that the Com-pany is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE UNFAIR LABOR PRACTICESA. Sequence of eventsThe material events with which this proceeding is concerned occurred betweenFebruary 11 and 20, 1964. Earlier in the month, Thomas Maguire, the Company'spresident, instructed Gerald D. Roche and Herbert Binsack, who held the respectivepositions of quality control manager and purchasing agent, to participate more fullyin the supervision of production activities in order to effect an improvement in thequality of the product output. In discharging this assignment Roche and Binsackcaused considerable resentment to develop among the employees many of whombelieved that they were being unfairly harassed.Two supervisors, William Adamsand Eugene Bowser, who similarly were displeased with the behavior of Roche andBinsack, constituted themselves a committee to discuss with Maguire the employees'grievance regarding Roche and Binsack.Before speaking with Maguire, WilliamAdams circulated a petition among the employees to which he obtained 34 signatures(including those of Eugene Bowser and himself)The petition was nothing morethan a blank sheet of paper.2Although William Adams testified that he gave sub-stantially the same explanation regarding the purpose of the petition to each employeewho signed the instrument, the testimony of Adams and other witnesses called by theGeneral Counsel indicate that there were differences in what was told the variousemployees.However, I find that employees who signed the petition understood thatitwas intended to authorize William Adams and Eugene Bowser to speak withMaguire about the behavior of Roche and Binsack and that some of these employeesfurther understood either that they were agreeing to walk out if anyone was dischargedfor having signed the petition or that they were agreeing to walk out if any of thesignatories were discharged without cause.About February 12, 1964, William Adams and Eugene Bowser met with Maguire.They complained about Roche's and Binsack's abuse of employees and about thelatter'spractice of reprimanding employees outside the presence and without theapproval of the employees' foremenMaguire called Roche and Binsack into themeeting and instructed them that in the future their criticisms of employees were tobe relayed through or made in the presence of the employees' foremen.Adams andBowser voiced their satisfaction with this resolution of the grievanceHowever, theydid not report the outcome of the meeting to the other employees who had signed thepetition.31The document identified as "Respondent's Exhibit No 5" in the parties' stipulation,dated August 13, 1964, is received in evidenceDue consideration has been given to saiddocument in reaching the decision in this case2 On February 18, 1964, a week after he had obtained the signatnies to the petition,William Adams wrote the following legend at the top of the instrument, "EmployeesWho Sign For This Walkout "3 There is a conflict in testimony between Maguire and William Adams and EugeneBowser as to whether the latter, during their meeting with Maguire, mentioned the peti-tion.There is no dispute that the petition was not shown to Maguire but that Maguire wastold that Adams and Bowser had the support of a majority of the employeesWhether anyspecific mention of the petition was made at the meeting is ofsignificanceonly insofaras it tends to support the allegation of the complaint that Maguire andProduction Man-ager James Britt threatened to discharge employeeswho had signed the instrument.I credit Maguire that the petitionwas not mentioned during the meeting. TOMAR PRODUCTS, INC.59According to four witnesses (Eugene Bowser, Roger Novack, Harvey Bonk, andJohn Neibel) called by General Counsel, on the same day, shortly following theabove-described meeting,Maguire made a speech to the plant employees.Theirindividual recollections as to what Maguire said differ substantially.The 4 were inagreement on one point only: that Maguire made reference to the fact that he hadfired 50 people and could do so again. According to Novack, Maguire also said thathe knew about the petition and would fire anyone whose name was on the petition.Eugene Bowser did not testify that any such threat was made, but testified thatMaguire said if any employees did not like the way he was running the plant theycould leave.Bonk and Neibel testified that Maguire threatened to discharge thosewho had signed the petition, but they did not agree with each other or with Novack asto the context in which such threat was made.On the other hand, Kenneth Bowser,James Bowser, Robert Banker, Jack Adams, and William Adams, who also testified atthe hearing as witnesses for General Counsel and who presumably were present on theoccasion of Maguire's speech, if such speech had been given, were not asked any ques-tions and gave no testimony concerning the matter.Maguire denied that he made aspeech to the employees on the occasion in question, but explained that certainremarks attributed to him were made in speeches given several months earlier. Pro-duction Manager James Britt corroborated Maguire that no speech was made at orabout the time alleged in the complaint. I credit Maguire that he did not make thethreats attributed to him nor make any speech to the employees during the week end-ing on February 15, 1964.Despite his reputed short and hot temper, Maguire testifiedat the instant hearing in a deliberate manner and with seeming careful attention to theaccuracy of his statements.Maguire impressed me as being a truthful witness, con-scious of his obligation to describe the facts about which he was being interrogatedwithout evasion or concealment.Moreover, apart from the denials by Maguire, theinconsistencies in the testimony of the various witnesses called by the General Counselconcerning the alleged speech plus the failure of General Counsel to question fivewitnesses about the event militate against a finding that Maguire had made the allegedcoercive statement. I also do not credit the testimony of Harvey Bonk that on thesame day, while he was walking with Production Manager James Britt to the placein the plant where Maguire was going to speak to the employees, Britt informed Bonkthat if the former learned the names of the employees who had signed the petitionhe would discharge them.The crucial events in this case occurred on Tuesday, February 18, 1964. ForemanEugene Bowser and employees James Bowser and Harold Crissman, who had spentthe previous weekend together in Pennsylvania and who without advance permissionwere absent from work on Monday, February 17, reported late to work on Febru-ary 18.Upon their arrival, Maguire spoke to the three men and reprimanded them fortheir absences and tardinessHe also demoted Eugene Bowser from the position offoreman.About 12.30 p.m. on the same day James Bowser, who, at least partly for spitefulreasons, had requested a transfer from his job as riveting machine operator, had aconversation with Maguire about his request.The discussion became acrimoniousand ended with the termination of James Bowser's employment 4 Following this con-versation James Bowser informed his brother Eugene Bowser that he had been dis-charged for requesting a transfer.Woid of James Bowser's alleged discharge soonspread among the employees and prompted discussions as to whether they should walkout.5Within an hour following James Bowser's termination 10 employees had leftthe plant and had gathered in the Company's parking lotThey were James Bowser,Eugene Bowser, Kenneth Bowser, Jack Adams, John Neibel, Harold Crissman, HarveyBonk, Robert Banker, Roger Novack, and William Adams 6The General Counsel contends that Maguire discharged four employees, KennethBowser, Eugene Bowser, Jack Adams, and John Neibel, for their participation in thewalkout and that such discharge was effected on February 18, 1964, before they had4I find that James Bowser quit his job.However, it is immaterial to the decisionherein whether Bowser quit his employment or was discharged5The discussions variedSome employees urged a walkout on the basis that JamesBowser's discharge was unfair or that it demonstrated the lack of job security. Someother employees took the position that by signing the petition they were committed towalk out upon the discharge of any other signatory9 Shortly after his conversation with James Bowser, Maguire called Crissman to hisoffice.The discussion between the two concluded with the termination of Crissman'semployment.Thus, like James Bowser, Crissman had ceased to be in the Company'semploy by the time he left the plant 60DECISIONSOF NATIONALLABOR RELATIONS BOARDleft the Company's building.?Presumably this position is based upon the fact thatMaguire came upon a group of employees, which included said four men, standing atthe timeclock and told them that if they were leaving they should get out of the plantand return on Friday for their pay. In the circumstances, I do not consider that thisstatement alone amounted to a discharge of the four employees.When the remarkwas made Maguire already was aware that employees were leaving their work. Tothe group at the timeclock Maguire, in effect, took the fully defensible position thatif they were not going to work they should not congregate in the plant.Maguire'sadvice that they should return for their pay on Friday does not connote the severenceof their employment, particularly as several employees who participated in the walk-out had applied for and were refused their pay on that day.The 10 employees remained in the parking lot until they were evicted. Before theyleft the parking lot, a city police officer, Lt. Joseph Yurgealitis, who had obtainedMaguire's reluctant assent to talk with their spokesman, transmitted such invitationto the group.However, someone yelled, "To hell with him," and no effort was madeby any of the employees who had walked out to speak with Maguire on that dayconcerning the matter.8While the strikers were gathered outside the Company's parking lot they wereapproached by a union representative and were invited to attend a meeting thatevening.At the meeting they were advised to go back to work the next day. Thefollowing morning most of the group returned to the plant.There is conflict amongthe various witnesses as to what transpired at the plant and whether the employeeswho had returned were prevented by company representatives from entering the plantand applying for reinstatement. It is unnecessary to resolve this conflict because thereisno dispute that later in the same morning, Harold Cohen, an attorney for theUnion, telephoned John F. Growney, the Company's office manager, and requestedthe Company to reinstate the employees who had walked out.Growney advisedCohen that the Company refused to do so because the Company considered that theemployees had quit its employ.The following day Cohen wrote a letter to the Com-pany and again requested the reinstatement of the employees who had walked out.However, the employees have not been reinstated.The complaint alleges that sinceFebruary 19, 1964, the Company has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act by its refusal to reinstate Eugene Bowser, KennethBowser, Jack Adams, John Neibel, Harvey Bonk, Roger Novack, and Robert Banker.B. ConclusionsThe termination of James Bowser's employment triggered the walkout on Febru-ary 18, r964.Within an hour after the event 10 employees had stopped working andhad left the plant.Respondent was aware that its employees were engaged in a groupprotest.9Maguire testified that he told a group of five employees "that if they wereleaving to get the hell out of the plant."And further demonstrating that the Com-pany understood the walkout was a concerted protest on the part of its employees isthe testimony that, before the strikers were evicted from the Company's parking lot,Maguire agreed to talk with their spokesman. In these circumstances, the advicegiven on February 19 to Harold Cohen, who was then acting as the representative ofthe striking employees, by John F. Growney that the Company was not going to takethem back, constituted effective notice of their discharge, notwithstanding Growney'sexplanation to Cohen that the Company considered that the strikers had quit itsemploy.A concerted stoppage of work by employees (which Section 501(2) defines as a"strike") is an activity that is protected by Section 7 of the Act unless it is for anobjective outside the broad reach of the term "mutual aid or protection," 10 or unlessit is to compel the emloyer to take unlawful or other action antithetical to the purposesof the Act,11 or unless the strike is characterized by violence or substantial miscon-7General Counsel did not indicate either at the hearing or in his brief what specificevidence he is relying upon to support this contention8Despite conflicting testimony on the part of various participants in the walkout,I credit the testimony of Lieutenant Yurgealitis8Absence of knowledge on the part of their employer alone does not deprive em-ployees engaged in concerted activities of protection under the Act.Home BeneficialLife Insurance Company v. N.L.R.B.,159 F. 2d 280, 285-286(C A. 4), cert.denied, 332U S. 758.lOJoanna Cotton Mills Co. v. N.L.R.B.,176 F. 2d749 (C.A.4) ; N.L.R.B. v. ReynoldsInternational Pen Company,162 F. 2d 680(C A. 7).n N.L.R.B. v. Sands Manufacturing Co,306 U.S 332;N.L.R.B. v. Draper Corpora-tion,145 F. 2d 199(C.A.4) ; American News Company,Inc.,55 NLRB 1302. TOMAR PRODUCTS, INC.61duct 12None of these exceptions attach to the strike in this case.Although neitherprior to nor contemporaneous with the walkout did the strikers attempt to arrive ata specific mutual agreement as to why they were leaving work or what they were-seeking to accomplish by such action, nevertheless, the walkout having been pre-cipitated by James Bowser's termination was, at least in part, in protest thereof.13Such reason for concerted action is within the statutory confines of the term "mutual-aid or protection."On the other hand, the strikers were not seeking to compel the-Company to take any unlawful or statutorily offensive action and did not participatein any acts of violence or other misbehavior.Accordingly, the strikers are entitledto the full measure of protection that is accorded by statute to employees who exerciserights granted by Section 7 of the Act.In its counsel's cogent brief, Respondent advances the proposition that employeesacting in concert have affirmative obligations which they must discharge vis-a-vis theiremployer in order to obtain statutory protection for their activities.Respondent listswhat it considers the minimum requirements which should be met in discharging suchobligations.Despite the thoughtful exposition of this thesis, it represents a substan-tialdeparture from established precedent and would impose conditions and restric-tions upon employees' exercise of the rights granted by Section 7 beyond the discretionof the Board to engraft upon the Act.Among other things that Respondent advertsto in its argument is that the employees who took part in the walkout did not give theCompany notice of the reason for their action and refused to discuss the matter withthe Company.However, here, as inN.L.R.B. v. Washington Aluminum Company,Inc.,370 U S. 9, the circumstances were such that the Company was aware of thesituation which triggered the walkout.Within minutes after the termination of JamesBowser employees began to leave the plant 14 and, despite the absence of specificnotice, the relationship between Bowser's termination and the walkout was reasonablyclear to Respondent.Furthermore, the strikers, having quit their work in a spon-taneous reaction to James Bowser's termination and having decided to abandon thestrike that same night, never crystallized their mutual grievances or formalized theirgroup objectives.Thus, as a practical matter, the strikers never were in a positionto give the Company any more definite information concerning their walkout thanRespondent already had learned from the event itself.The Company was not preju-diced by the lack of formal notice because the haste with which the Company tookthe decisive and drastic step of discharging the strikers suggests that formal notice bythe employees would have had no influence upon Respondent's retaliatory responseto the strike.Respondent attempts to distinguish this case from theWashington Aluminum Com-panycase on the basis that here the striking employees affirmatively refused to discusstheir action with the Company.Without passing upon the question of whether apersistent and prolonged refusal by strikers to discuss their complaints or to discussproposals for settling the walkout with their employer would remove the strike fromthe ambit of the Act's protection, the situation here does not lend itself to any suchproposed limitation upon the scope of Section 7. Soon after the employees had leftthe plant, a police officer, Lieutenant Yurgealitis, extended an invitation to theirspokesman to confer with Maguire.However, at the time there was no acknowl-12N.L.R B. v. Local Union No. 1229,International Brotherhood of ElectricalWorkers,A.F.L. (Jefferson StandardBroadcastingCompany),346 U S. 464;Southern SteamshipCompany v. N.L R.B ,316 U.S. 31 ;IN L.R B. v Fansteel Metallurgical Corporation,306U.S. 240;N.L.R.B. v. Montgomery Ward ifCo., 157 F. 2d 486 (C.A.8) ; VictorProducts-Corporation v. N.L.R.B,208 F. 2d 834 (CAD C ).13Moreover, the striking employees, all of whom had signed the petition,were disatis-fledwith their conditions of employment (despite such improvement as was obtained'from the meeting the previous week between Maguire and William Adams and EugeneBowser).A group walkout for such reason-even where there is no common focus ofdissatisfaction and each participant's complaint differs from all the others-is a protectedconcerted activity.SeePhaostron Instrumentand ElectronicCompany,146 NLRB 996;Lamar Creamery Company,148NLRB 323.11There is no evidence, nor does Respondent contend, that the walkout was in protestof the demotion of Eugene Bowser or that such demotion was a proximate cause for thestrikeSimilarly,Respondent does not contend that Crissman's termination, whichoccurred soon after that of James Bowser, was a precipitating cause of the strike.However, even if it were,the samestatutory protection would attach to a strike inprotest of Crissman's termination as to a strike in protestof James Bowser's termina-tionFor reasons discussed below, the protected nature of the strike is unaffected by thefact that James Bowser (and Crissman)were not discharged but quit their employ 62DECISIONSOF NATIONALLABOR RELATIONS BOARDedged leader or spokesman for the group 15 Thus, the invitation extended by Lieu-tenant Yurgealitis was premature insofar as there was no spokesman to whom itcould properly be addressed.Furthermore,the rejection of an invitation to conferwith their employer by a group of employees engaged in a spontaneous walkout at atime when the passions and excitement attendant upon such action had not yet sub-sided cannot be equated with a considered refusal to enter into discussions 16 Inthis case,rather than the strikers,itwas the Company which prevented any bargain-ing about the strike because the next morning when Harold Cohen telephoned theCompany and spoke with Growney about the reinstatement of the strikers, he wasadvised in effect that they had already been discharged.Such action,taken less thana day after the walkout began,effectively precluded any negotiations betweenRespondent and the striking employeesOn the other hand, the absence of anyreason being advanced by the Company for the discharge of the striking employeesother than that they had voluntarily quit its employ indicates that, in fact, theywere discharged for their participation in the strike.17Respondent contends that theWashington Aluminum Companycase contemplatesthat in order for employees engaged in a walkout to obtain the protection of Section 7they must at some time make "a specific demand upon their employer to remedy acondition they found objectionable."Assuming without agreeing that the case standsfor such principle,18 I am confident that the Supreme Court did not intend to set upa race between strikers and their employer as to whether the former will give theemployer notice of their complaint before the latter can discharge them. Such inter-pretation of the Supreme Court's decision would lead to absurd results 19HereRespondent discharged the strikers before a reasonable period of time had elapsedisAlthough the previous week William Adams and Eugene Bowse>:,upon their owninitiative,had circulated a petition among the employees and had spoken with'Maguireabout the employees'grievance,there was no organization of the Company's employeesin existence of which either Adams or Bowser acted as titular orde factohead, and itdoes not appear that in connection with the walkout on September 18 either was thedesignated or acknowledged spokesman for the group.16Thus, Lieutenant Yurgealitis testified that when he ad%iced the strikers that 'Maguirewould talk with their spokesman,"The rest of them were lostThey were undecidedThey didn't know what to do "17The employment of James Bowser and Harold Crissman was terminated before thewalkout beganAccordingly,they are not included in the group of employees whom thecomplaint names as having been unlawfully dischargedWilliam Adams is also excludedbecause as a supervisor he did not enjoy the protection of the Act1S The Supreme Court has not indicated disagreement with cases which have heldthat the Act shields employees from reprisals for engaging in concerted activities whichhave no immediate connection with their conditions of work.E g, Bethlehem Ship-building Corporation,Ltd. v N.L R B,114 P.2d 930, 937(C.A1) ; Red Top Cab 1BaggageCo , 145 NLRB 143319Respondent relies heavily uponN L R B v FordRadioifMica Corporation,258F. 2d 457(C A. 2)Without deciding the extent,if any, that the opinion in that casehas been modifiedby theWashington Aluminum Companycase, on its facts the case canreadily be distinguished from the stiuation hereIn theFordcase, the court explainedits decision as follows:We do not bold as a matter of law that employees engaging in concerted activitiesmust give formal or even informal notice of their purposeHowever,where theemployer from the facts in its possession could reasonably infer that the employeesin question are engaging in unprotected activity,justice and equity require that theemployees,if they chose to remain silent,bear the risk of being dischargedUnlike the situation in theFordcase, there were no facts in the Company's possession(certainly none as to which any testimony was adduced at the hearing)from which it couldreasonably infer that the employees were engaged in an unprotected activity.The Com-pany understood that the proximate reason for the employees having stopped work wasthe termination of James Bowser and Respondent did not offer any evidence purportingto establish that It believed the employees were striking for any other reason(Respond-ent contends that William Adams embarked upon the strike as a frolicAs WilliamAdams was a supervisor who was not entitled to the Act's protection,it is unnecessary todecidewhether the testimony regarding his reasons for joining the walkout were ofsuch natuee as to render his participation in the strike an unprotected activity.Hisattitude was personalThere is no evidence that it was shared by any other striker orthat Respondent had any reason to believe that any other striker was similarly motivatedFurthermore,the Act's protection "will not be denied because of the motives of thoseengaging in the activity"Joanna CottonMillsCo , supra,at p. 753 ) TOMAR PRODUCTS, INC.63within which they might have advised the Company of their grievances.Havingdeprived the strikers of an opportunity to inform it of their complaints, Respondentcannot now interpose the employees' failure to do so as a defense.Respondent makes the further argument that as the walkout was in protest of thedischarge of James Bowser and as James Bowser had not been discharged but quithis employment, there was no legitimate reason for the strike and therefore it was nota protected activity.This argument questions the justification or wisdom of the actiontaken by the employees in going out on strikeHowever, contrary to Respondent,the protection of Section 7 of the Act is not conditioned upon the employees actingwisely or with justification.20The Company on February 19, 1964, by discharging the seven employees named inthe complaint for their participation in the strike which began on February 18, 1964,has interfered with, restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby has violated Section 8 (a) (1) thereof.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in connec-tion with its operations, described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent on February 19, 1964, discharged and thereafterunlawfully has refused to reinstate Eugene Bowser, Kenneth Bowser, Jack Adams,John Neibel, Harvey Bonk, Roger Novack, and Robert Banker to their former or tosubstantially equivalent jobs because of their participation in a strike, I shall recom-mend that Respondent offer each of them immediate and full reinstatement to hisformer or to a substantially equivalent position without prejudice to his seniority orother rights and privileges, and make each of them whole for any loss of earningshe may have suffered by reason of his discharge, by payment to him of a sum ofmoney equal to the amount which he normally would have earned from February 19,1964, to the date of Respondent's offer of reinstatement, less his net earnings duringsuch period.The backpay provided for herein shall be computed on the basis ofcalendar quarters, in accordance with the method prescribed in F.W. Woolworth Co.,90 NLRB 289. Interest at the rate of 6 percent per annum shall be added to suchnet backpay and shall be computed in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.By discharging Eugene Bowser, Kenneth Bowser, Jack Adams, John Neibel,Harvey Bonk, Roger Novack, and Robert Banker on February 19, 1964, and there-after refusing to reinstate said employees to their former or to substantially equivalentpositions because of their concerted stoppage of work, Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act and Respondent thereby has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.3.Respondent has not engaged in any unfair labor practices by reason of conductalleged in the complaint to have been in violation of the Act except insofar as suchconduct has been found hereinabove to have violated Section 8(a) (1) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the Act, I hereby recommendthat Respondent, Tomar Products, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from interfering with, restraining, or coercing employees inthe exercise of their right to engage in concerted activities for their mutual aid or20N L.R BV.SoloCup Company,237 F. 2d 521(C A.8) ; N.L.R.B v. Mackay Radio&TelegraphCo , 304 U S 333, 344. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotection by discharging employees for participating in concerted stoppages ofwork or strikes or by otherwise taking reprisals against employees for engaging inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:,(a)Offer Eugene Bowser, Kenneth Bowser, Jack Adams, John Neibel, HarveyBonk, Roger Novack, and Robert Banker immediate and full reinstatement to theirformer or to substantially equivalent positions, without prejudice to their seniorityand other rights and privileges, and make them whole in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and to its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records relevant to a determina-tion of the amount of backpay due to said employees.(c)Notify the above-named employees if presentlyserving inthe Armed Forcesof the United States of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.(d) Post at its place of business in Rochester, New York, copies of the attachednotice marked "Appendix." 21Copies of such notice, to be furnished by the RegionalDirector for Region 3, shall, after being duly signed by an authorized representativeof the Company, be posted upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.2221 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read- "Notify said Regional Director, in writing, within 10 days fromthe date of this order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof their right to engage in concerted stoppages of work, or strikes, or other con-certed activities for the purpose of mutual aid or protection by discharging or bytaking other reprisals against any employees who may engage in any such activity.WE WILL offer Eugene Bowser, Kenneth Bowser, Jack Adams, John Neibel,Harvey Bonk, Roger Novack, and Robert Banker full reinstatement to theirformer or to substantially equivalent positions without prejudice to their seniorityand other rights and privileges, and WE WILL make them whole for any lossof earnings they may have suffered by reason of their unlawful discharge.TOMAR PRODUCTS, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial. ADDISON SHOE CORPORATION65Employees may communicate directly with the Board's Regional Office, The 120Building, 120 Delaware Avenue, Buffalo, New York, Telephone No. TL 6-1782, ifthey have any question concerning this notice or compliance with its provisions.Addison Shoe CorporationandUnited Shoe Workers of America,AFL-CIO.Case No. 26-CA-1804.February 16, 1965DECISION AND ORDEROn November 4, 1964, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He also found that the Respondent had not engaged in other unfairlabor practices and recommended that the complaint be dismissedas to them. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended, the Board adopts as its Order the Order recommendedby the Trial Examiner and orders that Addison Shoe Corporation,its officers,agents, successors,and assigns,shall take the action setforth in the TrialExaminer'sRecommended Order.1We correct the Trial Examiner's Decision at footnote 3 to read "Friday, April 3."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerSamuel M. Singer in Wynne, Arkansas, on August 4, 1964, on a complaint datedJune 9,1964, issued by General Counsel through the Regional Director for Region 26,based upon charges (filed April 24, May 11, and June 1, 1964) by the Charging Party(hereafter called the Union) against Respondent.The issues litigated were whetherRespondent violated Section 8 (a) (1) of the Act by engaging in acts of interference,151 NLRB No. 17.783-133-66-vol. 181-6